Order unanimously affirmed without costs. Memorandum: Defendants established their entitlement to summary judgment by showing that they did not manufacture, sell or distribute the highway bar assembly affixed to the motorcycle that the injured plaintiff was operating, and plaintiffs failed to controvert that proof by evidence in admissible form (see, Kennerly v Campbell Chain Co., 133 AD2d 669, 670; Decker v County of Albany, 117 AD2d 966, 967; Mack v American Handling Equip., 69 AD2d 853; Sawyer v New York Seven-Up Bottling Co., 63 AD2d 893). (Appeal from order of Supreme Court, Erie County, Ostrowski, J. — summary judgment.) Present — Dillon, P. J., Boomer, Green, Pine and Balio, JJ.